Case 7:20-mj-00003 Document 1 Filed on 01/02/20 in TXSD Page 1 of 1 '

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Guadalupe Reyes-Gonzalez

Case Number: M-20-0003-M

IAE YOB: 1992
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 31, 2019 in Hidalgo County, in

the ~” Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

 

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
Guadalupe Reyes-Gonzalez was encountered by Border Patrol Agents near Abram, Texas on December 31, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 31, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on June 20, 2019 through Brownsville, Texas. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On June 13, 2019 the defendant was convicted of Possession of Controlled Substance 3rd Degree and sentenced to
sixty eight (68) days confinement.

Continued on the attached sheet and made a part of this complaint: [_]ves [ x]No
approved hy Sekt V. Greve puan , ASA 1/2/20

Complaint authorized by AUSA beth hn ,

 

 

Signa nan
Sworn to before me and subscribed in my presence, | William Dubois
January 2, 2020 ~ > Sah. Printed Name of Complainant
Date
Juan F. Alanis _ U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer ZBignature of Judicial Officer
